          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

MONTRELL HILLARD                                           PLAINTIFF

v.                     No. 3:18-cv-174-DPM

KEVIN MOULDER and
BECKYHITTS                                           DEFENDANTS

                            JUDGMENT

     Hillard's complaint is dismissed without prejudice.



                                D.P. Marshalf'ir.
                                United States District Judge
